Exhibit 10.1

EXECUTION COPY

 

6,000,000 Shares

ENERSYS

Common Stock (Par Value $0.01 Per Share)

 

UNDERWRITING AGREEMENT

 

 

December 7, 2006


--------------------------------------------------------------------------------


December 7, 2006

Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

Dear Sirs and Mesdames:

The stockholders named in Schedule I hereto (the “Selling Stockholders”) of
EnerSys, a Delaware corporation (the “Company”), propose to sell to Lehman
Brothers Inc. (the “Underwriter”) an aggregate of 6,000,000 shares (the
“Shares”) of common stock, par value $0.01 per share (the “Common Stock”) of the
Company.

1.             Representations and Warranties. The Company represents and
warrants to and agrees with the Underwriter that:

(a)          A registration statement on Form S-3 relating to the Shares has (i)
been prepared by the Company in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations (the “Rules and Regulations”) of the Securities and Exchange
Commission (the “Commission”) thereunder; (ii) been filed with the Commission
under the Securities Act; and (iii) become effective under the Securities Act. 
Copies of such registration statement and any amendment thereto have been
delivered by the Company to you. As used in this Agreement:

(i)       “Applicable Time” means 8:45 a.m. (New York City time) on the date of
this Agreement;

(ii)      “Effective Date” means any date as of which any part of such
registration statement relating to the Shares became, or is deemed to have
become, effective under the Securities Act in accordance with the Rules and
Regulations;

(iii)     “Issuer Free Writing Prospectus” means each “free writing prospectus”
(as defined in Rule 405 of the Rules and Regulations) prepared by or on behalf
of the Company or used or referred to by the Company in connection with the
offering of the Shares;

1


--------------------------------------------------------------------------------




(iv)     “Preliminary Prospectus” means any preliminary prospectus relating to
the Shares included in such registration statement or filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, including the base
prospectus included in the Registration Statement as supplemented by any
preliminary prospectus supplement thereto relating to the Shares;

(v)      “Pricing Disclosure Package” means, as of the Applicable Time, the most
recent Preliminary Prospectus, together with each Issuer Free Writing Prospectus
filed or used by the Company on or before the Applicable Time, other than a road
show that is an Issuer Free Writing Prospectus under Rule 433 of the Rules and
Regulations;

(vi)     “Prospectus” means the final prospectus relating to the Shares,
including any prospectus supplement thereto relating to the Shares, as filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations; and

(vii)    “Registration Statement” means, collectively, the various parts of such
registration statement, each as amended as of the Effective Date for such part,
including the information, if any, deemed pursuant to Rule 430A, 430B or 430C of
the Rules and Regulations to be part thereof as of the Effective Date, any
Preliminary Prospectus or the Prospectus and all exhibits to such registration
statement.

Any reference to any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include any documents incorporated by reference therein pursuant to
Form S-3 under the Securities Act as of the date of such Preliminary Prospectus
or the Prospectus, as the case may be.  Any reference to the “most recent
Preliminary Prospectus” shall be deemed to refer to the latest Preliminary
Prospectus included in the Registration Statement or filed pursuant to Rule
424(b) prior to or on the date hereof (including, for purposes hereof, any
documents incorporated by reference therein prior to or on the date hereof). 
Any reference to any amendment or supplement to any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include any document filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the
date of such Preliminary Prospectus or the Prospectus, as the case may be, and
incorporated by reference in such Preliminary Prospectus or the Prospectus, as
the case may be; and any reference to any amendment to the Registration
Statement shall be deemed to include any annual report of the Company on Form
10-K and any quarterly report on Form 10-Q, in

2


--------------------------------------------------------------------------------




each case filed with the Commission pursuant to Section 13(a) or 15(d) of the
Exchange Act after the Effective Date that is incorporated by reference in the
Registration Statement.  The Commission has not issued any order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus or suspending
the effectiveness of the Registration Statement, and no proceeding or
examination for such purpose has been instituted or threatened by the
Commission.

(b)           The Company is not an ineligible issuer as defined under the
Securities Act, in each case at the times specified in Rules 164, 405 and 433 of
the Rules and Regulations in connection with the offering of the Shares.

(c)           (i) The Registration Statement as of the Effective Date did not
contain, and any post-effective amendment thereto at the time it becomes
effective will not contain, any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Registration Statement, as of the
Effective Date, complied and any post-effective amendment thereto at the time it
becomes effective will comply, each Preliminary Prospectus complied and the
Prospectus complies and, as amended or supplemented, if applicable, will comply
in all material respects when filed with the Commission pursuant to Rule 424(b)
and on the Closing Date with the Securities Act and the Rules and Regulations
and (iii) the Prospectus, as of its date and the Closing Date, will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
in the Registration Statement or the Prospectus based upon information relating
to the Underwriter or any Selling Stockholder furnished to the Company in
writing by the Underwriter or such Selling Stockholder, as the case may be,
expressly for use therein.

(d)           The documents incorporated by reference in any Preliminary
Prospectus or the Prospectus (i) conformed, and any further documents so
incorporated will conform, when filed with the Commission, in all material
respects to the requirements of the Exchange Act or the Securities Act, as
applicable, and the rules and regulations of the Commission thereunder and (ii)
did not, and any further documents filed and incorporated by reference therein
will not, when filed with the Commission, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the

3


--------------------------------------------------------------------------------




statements therein, in the light of the circumstances under which they were
made, not misleading.

(e)           The Pricing Disclosure Package, together with the price of the
Shares and disclosures directly relating thereto included on the cover page of
the Prospectus, did not, as of the Applicable Time, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company by the Underwriter specifically for
inclusion therein.

(f)            Each Preliminary Prospectus did not, as of its date, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, provided that no
representation or warranty is made as to information contained in or omitted
from such Preliminary Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Underwriter or any Selling
Stockholder specifically for inclusion therein.

(g)           Each Issuer Free Writing Prospectus (including, without
limitation, any road show that is a free writing prospectus under Rule 433),
does not conflict with the information contained in the most recent Preliminary
Prospectus or the Prospectus and when considered together with the Pricing
Disclosure Package as of the Applicable Time, and the price of the Shares and
disclosures directly relating thereto included on the cover page of the
Prospectus, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(h)           Each Issuer Free Writing Prospectus conformed or will conform in
all material respects to the requirements of the Securities Act and the Rules
and Regulations on the date of first use, and the Company has complied with any
filing requirements applicable to such Issuer Free Writing Prospectus pursuant
to the Rules and Regulations.  The Company has not made any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus without the
prior written consent of the Underwriter.  The Company has retained in
accordance with the Rules and

4


--------------------------------------------------------------------------------




Regulations all Issuer Free Writing Prospectuses that were not required to be
filed pursuant to the Rules and Regulations.

(i)            The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in each of the Pricing Disclosure Package and the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole.

(j)            Each significant subsidiary of the Company within the meaning of
Rule 1-02(w) of Regulation S-X under the Securities Act (each a “Significant
Subsidiary”, collectively the “Significant Subsidiaries”) has been duly
incorporated or formed, is validly existing as a corporation, limited liability
company or limited partnership, as the case may be, in good standing under the
laws of the jurisdiction of its incorporation or formation, has the corporate or
other power and authority to own its property and to conduct its business as
described in each of the Pricing Disclosure Package and the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its subsidiaries, taken as a whole; all of the issued shares of
capital stock of each Significant Subsidiary of the Company that is a
corporation have been duly and validly authorized and issued, are fully paid and
non-assessable and are owned directly or indirectly by the Company, free and
clear of all liens, encumbrances, equities or adverse claims, except in the case
of shares pledged pursuant to that certain Credit Agreement dated March 17,
2004, among the Company, EnerSys Capital Inc., various lending institutions
party thereto, Bank of America, N.A., Morgan Stanley Senior Funding, Inc. and
Lehman Commercial Paper Inc., as amended (the “Credit Agreement”); all of the
issued limited liability company interests of each Significant Subsidiary of the
Company that is a limited liability company have been duly and validly
authorized and issued and are owned directly or indirectly by the Company, free
and clear of all liens, encumbrances, equities or adverse claims, except in the
case of limited liability company interests pledged pursuant to the Credit
Agreement; all of the issued limited partnership interests of each Significant
Subsidiary of the Company that is a limited partnership have

5


--------------------------------------------------------------------------------




been duly and validly authorized and issued and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or adverse
claims, except in the case of limited partnership interests pledged pursuant to
the Credit Agreement.

(k)           This Agreement has been duly authorized, executed and delivered by
the Company.

(l)            The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in each of the Pricing Disclosure
Package and the Prospectus.

(m)          The shares of Common Stock outstanding prior to the sale of the
Shares have been duly authorized and are validly issued, fully paid and
non-assessable.

(n)           The Shares have been duly authorized and issued, and are  fully
paid and non-assessable, and after they are delivered against payment therefor
as provided herein, the Shares will not be subject to any preemptive or similar
rights.

(o)           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, this Agreement will not contravene any
provision of (i) applicable law, (ii) the certificate of incorporation or
by-laws of the Company, (iii) any agreement or other instrument binding upon the
Company or any of its subsidiaries, or (iv) any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary except, in the case of the foregoing clauses (i), (iii) or (iv),
where such contravention would not, singly or in the aggregate, have a material
adverse effect on the Company and its subsidiaries, taken as a whole, and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required to be obtained by the Company for the
performance by the Company of its obligations under this Agreement, except such
as have been obtained under the Securities Act or as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Shares.

(p)           There has not occurred any material adverse change, or any
development that would reasonably be expected to result in a prospective
material adverse change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in each of the Pricing Disclosure Package

6


--------------------------------------------------------------------------------




and the Prospectus (exclusive of any amendments or supplements thereto
subsequent to the date of this Agreement).

(q)           There are no legal or governmental proceedings pending or
threatened to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that are required to be described in the Registration Statement, the Pricing
Disclosure Package or the Prospectus and are not so described or any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement, the Pricing Disclosure Package or the Prospectus or
to be filed as exhibits to the Registration Statement that are not described or
filed as required.

(r)            The Company is not, and after giving effect to the offering and
sale of the Shares described in the Pricing Disclosure Package and the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(s)           Except as described in the Pricing Disclosure Package and the
Prospectus, the Company and its Significant Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a material adverse effect on the Company and its subsidiaries, taken as a
whole.

(t)            Except as described in the Pricing Disclosure Package and the
Prospectus, there are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole.

(u)           Except as described in the Pricing Disclosure Package and the
Prospectus, there are no contracts, agreements or understandings

7


--------------------------------------------------------------------------------




between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or to require the Company to include such
securities with the Shares registered pursuant to the Registration Statement.

(v)           Subsequent to the respective dates as of which information is
given in the Registration Statement, the Pricing Disclosure Package and the
Prospectus, (i) the Company and its subsidiaries have not incurred any material
liability or obligation, direct or contingent, nor entered into any material
transaction not in the ordinary course of business, that in either case is
required to be disclosed in the Pricing Disclosure Package or the Prospectus;
(ii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries, except with respect to each of the
foregoing clauses (i), (ii), and (iii) as described in the Pricing Disclosure
Package and the Prospectus.

(w)          The Company and its Significant Subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them which is material to the business
of the Company and its subsidiaries taken as a whole, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Pricing Disclosure Package or which would not, singly or in the aggregate,
reasonably be expected to result in a material adverse effect on the Company and
its subsidiaries, taken as a whole; and any real property and buildings held
under lease by the Company and its subsidiaries which are material to the
business of the Company and its subsidiaries taken as a whole are held by them
under valid, subsisting and enforceable leases with such exceptions as would
not, singly or in the aggregate, reasonably be expected to result in a material
adverse effect on the Company and its subsidiaries, taken as a whole, except in
each case as described in the Pricing Disclosure Package and the Prospectus.

(x)            Except as described in the Pricing Disclosure Package and the
Prospectus, the Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names currently employed by them in connection with the
business now operated by them,

8


--------------------------------------------------------------------------------




except where the failure to own or possess, or the ability to acquire on
reasonable terms, any of the foregoing would not, singly or in the aggregate,
reasonably be expected to result in a material adverse effect on the Company and
its subsidiaries, taken as a whole, and neither the Company nor any of its
subsidiaries has received any notice of infringement of or conflict with
asserted rights of others with respect to any of the foregoing which, singly or
in the aggregate, would reasonably be expected to result in a material adverse
affect on the Company and its subsidiaries, taken as a whole.

(y)           No material labor dispute with the employees of the Company or any
of its Significant Subsidiaries exists, except as described in the Pricing
Disclosure Package and the Prospectus, or, to the knowledge of the Company, is
imminent.

(z)            The Company and each of its Significant Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as in management’s judgment are prudent; neither the Company
nor any of its Significant Subsidiaries has been refused any insurance coverage
sought or applied for, except such refusals of coverage relating to directors
and officers liability insurance; and neither the Company nor any of its
Significant Subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a material adverse affect on the
Company and its subsidiaries, taken as a whole, except as described in the
Pricing Disclosure Package and the Prospectus and except for such non-renewals
of coverage or inability to obtain similar coverage from similar insurers
relating to directors and officers liability insurance.

(aa)         The Company and its Significant Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities that are necessary to conduct their
respective businesses in all material respects, and neither the Company nor any
of its Significant Subsidiaries has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit which, singly or in the aggregate, would reasonably be expected to have a
material adverse affect on the Company and its subsidiaries, taken as a whole,
except as described in the Pricing Disclosure Package and the Prospectus.

(bb)         The Company and its Significant Subsidiaries maintain a
consolidated system of internal accounting controls sufficient to provide

9


--------------------------------------------------------------------------------




reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

(cc)         Except as described in the Pricing Disclosure Package and the
Prospectus (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), the Company has not sold, issued or distributed any
shares of Common Stock during the six-month period preceding the date hereof,
including any sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

(dd)         The Company and its Significant Subsidiaries have filed all
foreign, federal, state and local tax returns that are required to be filed, or
have duly requested extensions thereof, and have paid all taxes required to be
paid by them, any other assessment, fine or penalty levied against them, except
in each case in which the failure to so file or pay would not have a material
adverse affect on the Company and its subsidiaries, taken as a whole.  The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined are
adequate to meet any assessments or re-assessments for additional income tax for
any years not finally determined, except to the extent of any inadequacy that
would not have a material adverse affect on the Company and its subsidiaries,
taken as a whole.

(ee)         The financial statements incorporated by reference in the
Registration Statement, the Pricing Disclosure Package and the Prospectus,
together with the related schedules and notes, present fairly the financial
position of the Company and its consolidated subsidiaries at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved.  The supporting schedules, if any, included or incorporated by
reference in the Registration Statement present fairly in accordance with GAAP
the information required to be stated therein.  The selected financial data

10


--------------------------------------------------------------------------------




incorporated by reference in the Pricing Disclosure Package and the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements incorporated by
reference in the Registration Statement.

(ff)           The Company has not distributed and, prior to the later to occur
of the Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus to which the Underwriter has consented in accordance with
Section 1(g) and or 7(a)(vii).

(gg)         There is and has been no failure on the part of the Company and any
of the Company’s directors or officers, in their capacities as such, to comply
in all material respects with the applicable provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith.

2.          Representations and Warranties of the Selling Stockholders. Each
Selling Stockholder, severally and not jointly, represents and warrants that:


(A)           NEITHER SUCH SELLING STOCKHOLDER NOR ANY PERSON ACTING ON BEHALF
OF SUCH SELLING STOCKHOLDER (OTHER THAN, IF APPLICABLE, THE COMPANY AND THE
UNDERWRITER) HAS USED OR REFERRED TO ANY “FREE WRITING PROSPECTUS” (AS DEFINED
IN RULE 405), RELATING TO THE SHARES.


(B)           SUCH SELLING STOCKHOLDER HAS, AND IMMEDIATELY PRIOR TO THE CLOSING
DATE ON WHICH SUCH SELLING STOCKHOLDER IS SELLING THE SHARES, SUCH SELLING
STOCKHOLDER WILL HAVE, GOOD AND VALID TITLE TO OR A VALID “SECURITY ENTITLEMENT”
WITHIN THE MEANING OF SECTION 8-501 OF THE NEW YORK UNIFORM COMMERCIAL CODE (THE
“UCC”) IN RESPECT OF, THE SHARES TO BE SOLD BY SUCH SELLING STOCKHOLDER
HEREUNDER ON SUCH CLOSING DATE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES,
EQUITIES OR CLAIMS.


(C)           UPON PAYMENT FOR THE SHARES TO BE SOLD BY SUCH SELLING
STOCKHOLDER, DELIVERY OF SUCH SHARES, AS DIRECTED BY THE UNDERWRITER, TO CEDE &
CO. (“CEDE”) OR SUCH OTHER NOMINEE AS MAY BE DESIGNATED BY THE DEPOSITORY TRUST
COMPANY (“DTC”), REGISTRATION OF SUCH SHARES IN THE NAME OF CEDE OR SUCH OTHER
NOMINEE AND THE CREDITING OF SUCH SHARES ON THE BOOKS OF DTC TO SECURITIES
ACCOUNTS OF THE UNDERWRITER (ASSUMING THAT NEITHER DTC NOR THE UNDERWRITER HAS
NOTICE OF ANY ADVERSE CLAIM (WITHIN THE MEANING OF SECTION 8-105 OF THE UCC) TO
SUCH SHARES), (I) DTC SHALL BE A “PROTECTED PURCHASER” OF SUCH SHARES WITHIN THE
MEANING OF SECTION 8-303 OF THE UCC, (II) UNDER SECTION 8-501 OF THE UCC, THE
UNDERWRITER WILL

11


--------------------------------------------------------------------------------





ACQUIRE A VALID SECURITY ENTITLEMENT IN RESPECT OF SUCH SHARES AND (III) NO
ACTION BASED ON ANY “ADVERSE CLAIM,” WITHIN THE MEANING OF SECTION 8-102 OF THE
UCC, TO SUCH SHARES MAY BE ASSERTED AGAINST THE UNDERWRITER WITH RESPECT TO SUCH
SECURITY ENTITLEMENT.  FOR PURPOSES OF THIS REPRESENTATION, SUCH SELLING
STOCKHOLDER MAY ASSUME THAT WHEN SUCH PAYMENT, DELIVERY AND CREDITING OCCUR,
(A) SUCH SHARES WILL HAVE BEEN REGISTERED IN THE NAME OF CEDE OR ANOTHER NOMINEE
DESIGNATED BY DTC, IN EACH CASE ON THE COMPANY’S SHARE REGISTRY IN ACCORDANCE
WITH ITS CERTIFICATE OF INCORPORATION, BYLAWS AND APPLICABLE LAW, (B) DTC WILL
BE REGISTERED AS A “CLEARING CORPORATION” WITHIN THE MEANING OF SECTION 8-102 OF
THE UCC AND (C) APPROPRIATE ENTRIES TO THE ACCOUNTS OF THE UNDERWRITER ON THE
RECORDS OF DTC WILL HAVE BEEN MADE PURSUANT TO THE UCC.


(D)           SUCH SELLING STOCKHOLDER HAS FULL RIGHT, POWER AND AUTHORITY,
CORPORATE OR OTHERWISE, TO ENTER INTO THIS AGREEMENT.


(E)           THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND
DELIVERED BY OR ON BEHALF OF SUCH SELLING STOCKHOLDER.


(F)            THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH
SELLING STOCKHOLDER AND THE CONSUMMATION BY SUCH SELLING STOCKHOLDER OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND WILL NOT (I) CONFLICT
WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, OR
CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT, LICENSE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH SUCH SELLING
STOCKHOLDER IS A PARTY OR BY WHICH SUCH SELLING STOCKHOLDER IS BOUND OR TO WHICH
ANY OF THE PROPERTY OR ASSETS OF SUCH SELLING STOCKHOLDER IS SUBJECT, (II)
RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE CHARTER OR BY-LAWS OR DEED OF
TRUST (OR SIMILAR ORGANIZATIONAL DOCUMENTS) OF SUCH SELLING STOCKHOLDER, OR
(III) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF
ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER SUCH SELLING
STOCKHOLDER OR THE PROPERTY OR ASSETS OF SUCH SELLING STOCKHOLDER.


(G)           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING OR
REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION
OVER SUCH SELLING STOCKHOLDER OR THE PROPERTY OR ASSETS OF SUCH SELLING
STOCKHOLDER IS REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY SUCH SELLING STOCKHOLDER AND THE CONSUMMATION BY SUCH SELLING
STOCKHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, EXCEPT FOR THE
REGISTRATION OF THE SHARES UNDER THE SECURITIES ACT AND SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED
UNDER THE EXCHANGE ACT AND APPLICABLE STATE SECURITIES

12


--------------------------------------------------------------------------------





LAWS IN CONNECTION WITH THE PURCHASE AND SALE OF THE SHARES BY THE UNDERWRITER.


(H)           ALL MATERIAL INFORMATION WITH RESPECT TO SUCH SELLING STOCKHOLDER
CONTAINED IN EACH OF THE REGISTRATION STATEMENT, THE PROSPECTUS AND THE PRICING
DISCLOSURE PACKAGE (AS AMENDED AND SUPPLEMENTED, IF THE COMPANY SHALL HAVE FILED
WITH THE COMMISSION ANY AMENDMENT OR SUPPLEMENT THERETO) (I) COMPLIED AND WILL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES
ACT AND THE RULES AND REGULATIONS, (II) CONTAINS AND WILL CONTAIN ALL STATEMENTS
OF MATERIAL FACT REQUIRED TO BE STATED THEREIN IN ACCORDANCE WITH THE SECURITIES
ACT AND THE RULES AND REGULATIONS, AND (III) DOES NOT AND WILL NOT CONTAIN AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING.  SOLELY WITH RESPECT TO THE METALMARK SELLING STOCKHOLDERS (AS
DEFINED IN SCHEDULE I HERETO), SUCH SELLING STOCKHOLDER IS NOT PROMPTED TO SELL
THE SHARES BY ANY MATERIAL NON-PUBLIC INFORMATION RELATING TO THE BUSINESS,
RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES OF AN
ADVERSE NATURE THAT IS REQUIRED TO BE DISCLOSED IN THE REGISTRATION STATEMENT,
THE PRICING DISCLOSURE PACKAGE OR THE PROSPECTUS.  FOR THIS PURPOSE, INFORMATION
THAT IS SET FORTH OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT,
THE PRICING DISCLOSURE PACKAGE OR THE PROSPECTUS OR THAT OTHERWISE HAS BEEN MADE
PUBLICLY AVAILABLE ABOUT THE COMPANY SHALL BE DEEMED TO BE PUBLIC INFORMATION,
AND ANY OPINION OR CONCLUSION THAT A METALMARK SELLING STOCKHOLDER MAY HOLD, OR
ANALYSIS PERFORMED BY A METALMARK SELLING STOCKHOLDER, IN ITS CAPACITY AS AN
INVESTOR ABOUT THE BUSINESS, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY
AND ITS SUBSIDIARIES SHALL NOT BE INFORMATION THAT RELATES TO THE BUSINESS,
RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY.


(I)            SUCH SELLING STOCKHOLDER HAS NOT TAKEN AND WILL NOT TAKE,
DIRECTLY OR INDIRECTLY, ANY ACTION THAT IS DESIGNED TO OR THAT HAS CONSTITUTED
OR THAT COULD REASONABLY BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE
OR RESALE OF THE SHARES.


(J)            THE SALE OF THE SHARES BY SUCH SELLING STOCKHOLDER DOES NOT
VIOLATE ANY OF THE COMPANY’S INTERNAL POLICIES REGARDING THE SALE OF STOCK BY
ITS AFFILIATES.

Any certificate signed by any officer of any Selling Stockholder and delivered
to the Underwriter or counsel for the Underwriter in connection with the
offering of the Shares shall be deemed a representation and warranty by such
Selling Stockholder, as to matters covered thereby, to the Underwriter.

13


--------------------------------------------------------------------------------


3.             Agreements to Sell and Purchase.  The Selling Stockholders hereby
agree, severally and not jointly, to sell to the Underwriter, and the
Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees to purchase
from the Selling Stockholders the respective number of Shares set forth in
Schedule I hereof opposite its name at $16.02 a share (the “Purchase Price”).

The Company and each Selling Shareholder hereby agrees that, without the prior
written consent of the Underwriter, it will not, during the period ending 45
days after the date of the Prospectus, (i) offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock;
(ii) file any registration statement with the Commission relating to the
offering of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock; or (iii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i), (ii) or (iii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise.  The
foregoing sentence shall not apply to the issuance by the Company of shares of
Common Stock, any option to purchase shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock to directors,
officers and employees of the Company and its subsidiaries pursuant to bonus,
option, incentive, employee stock purchase or other compensatory plans of the
Company existing on the date hereof that are described in the Pricing Disclosure
Package or filed as an exhibit to the Registration Statement.

4.             Terms of Public Offering.  The Company and the Selling
Stockholders are advised by you that the Underwriter proposes to make a public
offering of the Shares as soon after the Registration Statement and this
Agreement have become effective as in your judgment is advisable.  The Company
and the Selling Stockholders are further advised by you that the Shares are to
be offered to the public initially at $16.25 a share (the “Public Offering
Price”) and to certain dealers selected by you at a price that represents a
concession not in excess of $0.05 a share under the Public Offering Price.

5.             Payment and Delivery.  Payment for the Shares shall be made to
the Selling Stockholders in Federal or other funds immediately available in New
York City against delivery of the Shares for the respective accounts of the
Underwriter at 10:00 a.m., New York City time, on December 12, 2006, or at such
other time on the same or such other date, not later than December 20, 2006,

14


--------------------------------------------------------------------------------




as shall be designated in writing by you.  The time and date of such payment are
hereinafter referred to as the “Closing Date”.

The Shares shall be registered in such names and in such denominations as you
shall request in writing not later than one full business day prior to the
Closing Date.  The Shares shall be delivered to you on the Closing Date for the
account of the Underwriter, with any transfer taxes payable in connection with
the transfer of the Shares to the Underwriter duly paid, against payment of the
Purchase Price therefor.

6.                                       Conditions to the Underwriter’s
Obligations.  The obligations of the Underwriter are subject to the following
further conditions:

(a)           Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date:

(i)             there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any of the Company’s securities by any
“nationally recognized statistical rating organization,” as such term is defined
for purposes of Rule 436(g)(2) under the Securities Act; and

(ii)         there shall not have occurred any change, or any development that
would reasonably be expected to result in a prospective change, in the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, taken as a whole, from that set forth in the
most recent Preliminary Prospectus and the Prospectus (exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement)
that, in your judgment, is material and adverse and that makes it, in your
judgment, impracticable to market the Shares on the terms and in the manner
contemplated in the most recent Preliminary Prospectus and the Prospectus.

(b)           The Underwriter shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 6(a)(i) above and to the effect that
the representations and warranties of the Company contained in this Agreement
are true and correct as of the Closing Date and that the Company has complied
with all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

15


--------------------------------------------------------------------------------




The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)           The Underwriter shall have received on the Closing Date an
opinion,  tax opinion and negative assurance letter of Skadden, Arps, Slate,
Meagher, & Flom LLP, special counsel for the Company, dated the Closing Date, in
form and substance reasonably satisfactory to the Underwriter, to the effect set
forth in Exhibits B, C and D.

(d)           The Underwriter shall have received on the Closing Date an opinion
of Frank Macerato, general counsel for the Company, dated the Closing Date, in
form and substance reasonably satisfactory to the Underwriter, to the effect set
forth in Exhibit E.

The opinions of Skadden, Arps, Slate, Meagher, & Flom LLP and Frank Macerato
described in Sections 6(c) and 6(d), respectively, above shall be rendered to
the Underwriter at the request of the Company and shall so state therein.

(e)           The Underwriter shall have received on the Closing Date an opinion
of Davis Polk & Wardwell, counsel for the Underwriter, dated the Closing Date,
with respect to the issuance and sale of the shares, the Registration Statement,
the Pricing Disclosure Package, the Prospectus and other related matters as the
Underwriter may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

(f)            The Underwriter shall have received on the Closing Date an
opinion of Gibson Dunn & Crutcher LLP, counsel for the Selling Stockholders
dated the Closing Date, in form and substance reasonably satisfactory to the
Underwriter, to the effect set forth in Exhibit F.

(g)           The Underwriter shall have received, on each of the date hereof
and the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Underwriter, from Ernst &
Young LLP, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to underwriters with respect to the financial
statements and certain financial information contained and incorporated by
reference in the Registration Statement, the most recent Preliminary Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(h)           The “lock-up” agreements, each substantially in the form of
Exhibit A hereto, between you and executive officers and directors of the

16


--------------------------------------------------------------------------------




Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

(i)          Each Selling Stockholder shall have furnished to the Underwriter on
the Closing Date a certificate, dated the Closing Date, signed by, or on behalf
of, the Selling Stockholder stating that the representations and warranties of
such Selling Stockholder contained herein are true and correct on and as of such
Closing Date and that such Selling Stockholder has complied with all its
agreements contained herein and has satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to such Closing Date.

7.             Covenants of the Company.  (a) In further consideration of the
agreements of the Underwriter herein contained, the Company covenants with the
Underwriter as follows:

(i)             To prepare the Prospectus in a form approved by the Underwriter
and to file such Prospectus pursuant to Rule 424(b) under the Securities Act
within the time periods specified by Rule 424(b) (without reliance on Rule
424(b)(8)).

(ii)            To file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Shares;

(iii)           To advise the Underwriter, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Prospectus or any Issuer Free Writing
Prospectus, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding or
examination for any such purpose or of any request by the Commission for the
amending or supplementing of the Registration Statement, the Prospectus or any
Issuer Free Writing Prospectus or for additional information; and, in the event
of the issuance of any stop order or of any order preventing or suspending the
use of the Prospectus or any Issuer Free Writing Prospectus or suspending any
such qualification, to use promptly its best efforts to obtain its withdrawal;

17


--------------------------------------------------------------------------------




(iv)          To furnish to you, without charge, five (5) signed copies of the
Registration Statement (including exhibits thereto) and to furnish to you in New
York City, without charge, prior to 10:00 a.m. New York City time on the
business day next succeeding the date of this Agreement and during the period
mentioned in Section 7(a)(vi) below, as many copies of the most recent
Preliminary Prospectus, the Prospectus, each Issuer Free Writing Prospectus, any
document incorporated by reference in any Preliminary Prospectus or the
Prospectus and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request.

(v)           Before amending or supplementing the Registration Statement or the
Prospectus, to furnish to you a copy of each such proposed amendment or
supplement and not to file any such proposed amendment or supplement to which
you reasonably object, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule.

(vi)          If, during such period after the first date of the public offering
of the Shares as in the opinion of counsel for the Underwriter the Prospectus is
required by law to be delivered in connection with sales by the Underwriter or
any dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Underwriter,
it is necessary to amend or supplement the Prospectus to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Underwriter and to the dealers (whose names and addresses you
will furnish to the Company) to which Shares may have been sold by you, either
amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus is delivered to a purchaser, be misleading or
so that the Prospectus, as amended or supplemented, will comply with law.

(vii)         Not to make any offer relating to the Shares that would constitute
an Issuer Free Writing Prospectus without the prior written consent of the
Underwriter.

18


--------------------------------------------------------------------------------




(viii)        To retain in accordance with the Rules and Regulations all Issuer
Free Writing Prospectuses not required to be filed pursuant to the Rules and
Regulations; and if at any time after the date hereof any events shall have
occurred as a result of which any Issuer Free Writing Prospectus, as then
amended or supplemented, would conflict with the information in the Registration
Statement, the most recent Preliminary Prospectus or the Prospectus or would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or, if for any other
reason it shall be necessary to amend or supplement any Issuer Free Writing
Prospectus, to notify the Underwriter and, upon its request, to file such
document and to prepare and furnish without charge to the Underwriter as many
copies as the Underwriter may from time to time reasonably request of an amended
or supplemented Issuer Free Writing Prospectus that will correct such conflict,
statement or omission or effect such compliance;

(ix)           To endeavor to qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request.

(x)            As soon as practicable after the Effective Date and in any event
not later than 16 months after the date hereof, to make generally available to
the Company’s security holders and  to you an earning statement that satisfies
the provisions of Section 11(a) of the Securities Act and the Rules and
Regulations.

(xi)           Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (A) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the registration and delivery of
the Shares under the Securities Act and all other fees or expenses in connection
with the preparation and filing of the Registration Statement, any Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and amendments
and supplements to any of the foregoing, including all printing costs associated
therewith, and the mailing and delivering of copies thereof to the Underwriter
and dealers, in the quantities hereinabove specified, (B) all costs and expenses
related to the transfer and delivery of the Shares by the Selling Stockholders
to

19


--------------------------------------------------------------------------------




the Underwriter, including any transfer or other taxes payable thereon, (C) the
cost of printing or producing any Blue Sky or Legal Investment memorandum in
connection with the offer and sale of the Shares under state securities laws and
all expenses in connection with the qualification of the Shares for offer and
sale under state securities laws as provided in Section 7(a)(vii) hereof,
including filing fees and the reasonable fees and disbursements of counsel for
the Underwriter in connection with such qualification and in connection with the
Blue Sky or Legal Investment memorandum, (D) the costs and charges of any
transfer agent, registrar or depositary, (E) the costs and expenses of the
Company and the Selling Stockholders relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Shares, including, without limitation, expenses associated with the production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Company, travel and lodging expenses of the representatives and officers of the
Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (F) the document production charges and expenses,
if any, associated with printing this Agreement, and (G) all other costs and
expenses incident to the performance of the obligations of the Company and the
Selling Stockholders hereunder for which provision is not otherwise made in this
Section.  It is understood, however, that except as provided in this Section
7(a)(xi)(C), Section 9 entitled “Indemnity and Contribution”, and the last
paragraph of Section 11 below, the Underwriter will pay all of their costs and
expenses, including fees and disbursements of its counsel, stock transfer taxes
payable on resale of any of the Shares by it and any advertising expenses
connected with any offers it may make.  It is further understood that the
Company shall be required to pay and cause to be paid fees and disbursements of
no more than one counsel for the Selling Stockholders taken as a group.  The
Selling Stockholders designate Gibson, Dunn & Crutcher LLP as their counsel for
purposes of this Agreement and the fees and disbursements of any other counsel
engaged by a Selling Stockholder in connection with the offering of the Shares
shall be for the account of the Selling Stockholder engaging such other counsel.

(b)           The Underwriter agrees that it shall not include any “issuer
information” (as defined in Rule 433) in any “free writing prospectus” (as
defined in Rule 405) used or referred to by the Underwriter without the

20


--------------------------------------------------------------------------------




prior consent of the Company (any such issuer information with respect to whose
use the Company has given its consent, “Permitted Issuer Information”); provided
that (i) no such consent shall be required with respect to any such issuer
information contained in any document filed by the Company with the Commission
prior to the use of such free writing prospectus and (ii) “issuer information,”
as used in this Section 7(b), shall not be deemed to include information
prepared by the Underwriter on the basis of or derived from issuer information.

8.             Covenants of the Selling Stockholders. Each Selling Stockholder
agrees:

(a)   During the period ending 45 days after the date of the Prospectus, such
Selling Stockholder will not, (1) offer, pledge, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, lend, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock (other than the
Shares), (2) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or other securities, in cash or
otherwise, (3) make any demand for or exercise any right or file or cause to be
filed a registration statement, including any amendments, with respect to the
registration of any shares of Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or any other securities of the
Company or (4) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of the Underwriter.

(b)   Neither such Selling Stockholder nor any person acting on behalf of such
Selling Stockholder (other than, if applicable, the Company and the Underwriter)
shall use or refer to any “free writing prospectus” (as defined in Rule 405),
relating to the Shares; and

(c)   To deliver to the Underwriter prior to the Closing Date a properly
completed and executed United States Treasury Department Form W-8 (if such
Selling Stockholder is a non-United States person) or Form W-9 (if such Selling
Stockholder is a United States person).

9.             Indemnity and Contribution.  (a) The Company agrees to indemnify
and hold harmless the Underwriter, each person, if any, who controls the
Underwriter within the meaning of either Section 15 of the Securities Act or

21


--------------------------------------------------------------------------------




Section 20 of the Exchange Act, and each affiliate of the Underwriter within the
meaning of Rule 405 under the Securities Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in (i) the Registration
Statement or any amendment thereof, any Preliminary Prospectus or the Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto), (ii) any Issuer Free Writing Prospectus or in any
amendment or supplement thereto, (iii) any Permitted Issuer Information used or
referred to in any “free writing prospectus” (as defined in Rule 405) used or
referred to by the Underwriter, or (iv) any “road show” (as defined in Rule 433)
not constituting an Issuer Free Writing Prospectus ( a “Non-Prospectus Road
Show”) or caused by any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to the Underwriter furnished to the
Company in writing by the Underwriter through you expressly for use therein,
which information consists solely of the statements regarding delivery of Shares
by the Underwriter set forth on the cover page of, and the concession and
reallowance figures and the paragraph relating to stabilization by the
Underwriter appearing under the caption “Underwriting” in the most recent
Preliminary Prospectus and the Prospectus.

(b)   The Selling Stockholders, severally but not jointly, shall indemnify and
hold harmless the Underwriter, each person, if any, who controls the Underwriter
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and each affiliate of the Underwriter within the meaning of Rule
405 under the Securities Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
amendment thereof, any Preliminary Prospectus, the Prospectus (as amended or
supplemented), any Issuer Free Writing Prospectus or any amendment or supplement
thereto, any Permitted Issuer Information or any Non-Prospectus Road Show, as it
relates to such Selling Stockholder, or (ii) the omission or alleged omission to
state in any Preliminary Prospectus, Registration Statement, the Prospectus, any
Issuer Free Writing Prospectus or in any amendment or supplement thereto or in
any Permitted Issuer Information or any Non-Prospectus Road Show, any material
fact required to be stated therein or necessary to make the statements therein
not misleading, as it relates to such Selling Stockholder, and shall reimburse
the Underwriter, each such controlling person and each affiliate promptly upon

22


--------------------------------------------------------------------------------




demand for any legal or other expenses reasonably incurred by the Underwriter,
such controlling person and each affiliate in connection with investigating or
defending or preparing to defend against any such loss, claim, damage or
liability as such expenses are incurred; provided that in the case of (i) and
(ii) above only insofar as any such loss, claim, damage or liability arises out
of or is based upon any untrue statement or alleged untrue statement or omission
or alleged omission of a material fact contained in and in conformity with
information furnished in writing by such Selling Stockholder to the Company
expressly for use in such Registration Statement, Preliminary Prospectus,
Prospectus, Issuer Free Writing Prospectus, Permitted Issuer Information or
Non-Prospectus Road Show.   The liability of the Selling Stockholder under the
indemnity agreement contained in this paragraph shall be limited to an amount
equal to the total gross proceeds from the offering of the Shares purchased
under the Agreement received by such Selling Stockholder, as set forth in the
table on the cover page of the Prospectus.  The foregoing indemnity agreement is
in addition to any liability that the Selling Stockholders may otherwise have to
the Underwriter or any officer, employee or controlling person of the
Underwriter.

(c)   The Underwriter agrees to indemnify and hold harmless the Company, the
Selling Stockholders, their respective directors, the officers of the Company
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act to the same extent as the foregoing indemnity from the
Company and the Selling Stockholders to the Underwriter, but only with reference
to information relating to the Underwriter furnished to the Company in writing
by the Underwriter expressly for use in the Registration Statement, any
Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus or
any amendments or supplements thereto.

(d)   In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 9(a), 9(b) or 9(c), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties

23


--------------------------------------------------------------------------------




by the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all such indemnified parties and that all such reasonable
fees and expenses shall be reimbursed as they are incurred.  Such firm shall be
designated in writing by the Underwriter, in the case of parties indemnified
pursuant to Section 9(a) and 9(b), and by the Company and the Selling
Stockholders, in the case of parties indemnified pursuant to Section 9(c).  The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(e)   To the extent the indemnification provided for in Section 9(a), 9(b) or
9(c) is unavailable to an indemnified party or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Selling Stockholders on the one hand
and the Underwriter on the other hand from the offering of the Shares or (ii) if
the allocation provided by clause 9(e)(i) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause 9(e)(i) above but also the relative fault of the
Company and the Selling Stockholders on the one hand and of the Underwriter on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Selling Stockholders on the one hand and the Underwriter on the other hand in
connection with the offering of the Shares shall be deemed to be in the same
respective proportions as the net proceeds from the offering of the Shares
(before deducting expenses) received by the Selling Stockholders and the total
underwriting discounts and commissions received by the Underwriter, in each case
as set forth in the table on the cover of the Prospectus, bear to the aggregate
Public Offering Price of the Shares.  The

24


--------------------------------------------------------------------------------




relative fault of the Company and the Selling Stockholders on the one hand and 
the Underwriter on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Selling Stockholders or by the
Underwriter and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(f)    The Company, the Selling Stockholders and the Underwriter agree that it
would not be just or equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 9(e). 
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 9, the Underwriter shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages that the Underwriter has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The remedies provided for in this Section 9 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(g)   The indemnity and contribution provisions contained in this Section 9 and
the representations, warranties and other statements of the Company and the
Selling Stockholders contained in this Agreement shall remain operative and in
full force and effect regardless of (i) any termination of this Agreement, (ii)
any investigation made by or on behalf of the Underwriter, any person
controlling the Underwriter or any affiliate of the Underwriter or by or on
behalf of the Company, its officers or directors or any person controlling the
Company and (iii) acceptance of and payment for any of the Shares.

10.           Termination.  The Underwriter may terminate this Agreement by
notice given to the Company, if  after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the American Stock Exchange or the Nasdaq National Market,
(ii) trading of any securities of the Company shall have been suspended

25


--------------------------------------------------------------------------------




on any exchange or in any over-the-counter market, (iii) a material disruption
in securities settlement, payment or clearance services in the United States
shall have occurred, (iv) any moratorium on commercial banking activities shall
have been declared by Federal or New York State authorities or (v) there shall
have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Shares on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Prospectus.

11.           Effectiveness.  This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

If this Agreement shall be terminated by the Underwriter because of any failure
or refusal on the part of the Company or any Selling Stockholder to comply with
the terms or to fulfill any of the conditions of this Agreement, or if for any
reason (other than a termination of this Agreement by the Underwriter pursuant
to Section 10(i), (iii), (iv) or (v) hereof) the Company or any Selling
Stockholder shall be unable to perform their respective obligations under this
Agreement, the Company and the Selling Stockholders will reimburse the
Underwriter for all out-of-pocket expenses (including the fees and disbursements
of its counsel) reasonably incurred by the Underwriter in connection with this
Agreement or the offering contemplated hereunder.

12.        No Fiduciary Duty.  The Company and Selling Stockholders acknowledge
and agree that in connection with this offering, sale of the Shares or any other
services the Underwriter may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Underwriter: (i) no fiduciary or agency relationship between the
Company, Selling Stockholders and any other person, on the one hand, and the
Underwriter, on the other, exists with respect to this Offering; (ii) the
Underwriter is not acting as an advisor, expert or otherwise, to the Company or
the Selling Stockholders, including without limitation, with respect to the
determination of the public offering price of the Shares, and such relationship
between the Company and the Selling Stockholders, on the one hand, and the
Underwriter, on the other, is entirely and solely commercial, based on
arms-length negotiations; (iii) any duties and obligations that the Underwriter
may have to the Company or Selling Stockholders shall be limited to those duties
and obligations specifically stated herein; and (iv) the Underwriter and its
affiliates may have interests that differ from those of the Company and the
Selling Stockholders. The Company and the Selling Stockholders hereby waive any
claims that the Company or the Selling

26


--------------------------------------------------------------------------------




Stockholders may have against the Underwriter with respect to any breach of
fiduciary duty in connection with this offering.

13.           Notices.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

(a)         if to the Underwriter, shall be delivered or sent by mail or
facsimile transmission to Lehman Brothers Inc., 745 Seventh Avenue, New York,
New York 10019, Attention: Syndicate Registration (Fax: 646-834-8133), with a
copy, in the case of any notice pursuant to Section 9(d), to the Director of
Litigation, Office of the General Counsel, Lehman Brothers Inc., 399 Park
Avenue, 10th Floor, New York, New York 10022 (Fax: 212-520-0421);

(b)        if to the Company, shall be delivered or sent by mail or facsimile
transmission to 2366 Bernville Road, Reading, PA 19605, Attention: Frank
Macerato (Fax: 610-208-1807);

(c)         if to the Metalmark Selling Stockholders (as defined in Schedule I
hereto), shall be delivered or sent by mail to such Selling Stockholder at 1221
Avenue of the Americas; New York, NY 10020;

(d)        if to the Morgan Stanley Selling Stockholders (as defined in Schedule
I hereto), shall be delivered or sent by mail to such Selling Stockholder at
1585 Broadway, New York, NY 10036;

(e)         if to the JP Morgan Selling Stockholders (as defined in Schedule I
hereto), shall be delivered or sent by mail to such Selling Stockholder c/o J.P.
Morgan Investment Management, 522 Fifth Avenue, New York, NY 10036; and

(f)         if to First Plaza Group Trust, shall be delivered or sent by mail or
facsimile transmission c/o JPMorgan Chase Bank, National Association, 1 Chase
Manhattan Plaza, 17th Floor, New York, NY, 10005-1401, Attn: Edward J. Petrow
(Fax: 212-552-4535);

(g)        if to Performance Direct Investments I, L.P., shall be delivered or
sent by mail or facsimile transmission to Performance Equity Management, LLC,
C/O PDI I, L.P., Two Pickwick Plaza Suite 310, Greenwich, CT 06830, Attn M.
Pinsky (Fax: 203-742-2343).

14.        Counterparts.  This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

27


--------------------------------------------------------------------------------


15.      Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

16.      Survival.   The respective indemnities, representations, warranties and
agreements of the Company, the Selling Stockholders and the Underwriter
contained in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall survive the delivery of and payment for the
Shares and shall remain in full force and effect, regardless of any
investigation made by or on behalf of any of them or any person controlling any
of them.

17.      Headings.  The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

28


--------------------------------------------------------------------------------




 

 

Very truly yours,

 

 

 

 

 

EnerSys

 

 

 

 

 

 

 

 

By:

 /s/ John D. Craig

 

 

 

 

John D. Craig

 

 

 

President and Chief Executive Officer

 

29


--------------------------------------------------------------------------------




 

 

Morgan Stanley Dean Witter Capital Partners
IV, L.P.

 

 

 

 

 

 

 

 

By:

MSDW CAPITAL PARTNERS IV,
LLC, as General Partner

 

 

By:

MSDW Capital Partners IV, Inc.,
as Member

 

 

By:

METALMARK SUBADVISOR LLC,
as attorney-in-fact

 

 

By:

 /s/ Kenneth F. Clifford

 

 

 

Kenneth F. Clifford

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

MSDW IV 892 Investors, L.P.

 

 

 

 

 

 

 

 

By:

MSDW CAPITAL PARTNERS IV,
LLC, as General Partner

 

 

By:

MSDW Capital Partners IV, Inc.,
as Member

 

 

By:

METALMARK SUBADVISOR LLC,
as attorney-in-fact

 

 

By:

 /s/ Kenneth F. Clifford

 

 

 

Kenneth F. Clifford

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

Morgan Stanley Dean Witter Capital Investors
IV, L.P.

 

 

 

 

 

 

 

 

By:

MSDW CAPITAL PARTNERS IV,
LLC, as General Partner

 

 

By:

MSDW Capital Partners IV, Inc.,
as Member

 

 

By:

METALMARK SUBADVISOR LLC,
as attorney-in-fact

 

 

By:

 /s/ Kenneth F. Clifford

 

 

 

Kenneth F. Clifford

 

 

 

Managing Director

 

30


--------------------------------------------------------------------------------




 

 

Morgan Stanley Global Emerging Markets
Private Investment Fund, L.P.

 

 

 

 

 

 

 

 

By:

MSGEM, LLC,
as General Partner

 

 

By:

MORGAN STANLEY GLOBAL

EMERGING MARKETS, INC.,
as Member

 

 

By:

 /s/ Pratish Patel

 

 

 

Pratish Patel

 

 

 

Executive Director

 

 

 

 

 

 

 

 

 

 

Morgan Stanley Global Emerging Markets
Private Investors, L.P.

 

 

 

 

 

 

 

 

By:

MSGEM, LLC,
as General Partner

 

 

By:

MORGAN STANLEY GLOBAL

EMERGING MARKETS, INC.,
as Member

 

 

By:

 /s/ Pratish Patel

 

 

 

Pratish Patel

 

 

 

Executive Director

 

31


--------------------------------------------------------------------------------




 

 

J.P. Morgan Direct Corporate Finance
Institutional Investors LLC

 

 

 

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A., as
investment advisor

 

 

By:

 /s/ Julian Shles

 

 

 

Julian Shles

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

J.P. Morgan Direct Corporate Finance Private
Investors LLC

 

 

 

 

 

 

 

 

By:

J.P. Morgan Investment Management
Inc., as investment advisor

 

 

By:

 /s/ Julian Shles

 

 

 

Julian Shles

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

522 Fifth Avenue Fund, L.P.

 

 

 

 

 

 

 

 

By:

J.P. Morgan Investment Management
Inc., as investment advisor

 

 

By:

 /s/ Julian Shles

 

 

 

Julian Shles

 

 

 

Managing Director

 

32


--------------------------------------------------------------------------------




 

 

First Plaza Group Trust

 

 

 

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A., as Trustee
for First Plaza Group Trust

 

 

By:

 /s/ Edward J. Perrow

 

 

 

Edward J. Perrow

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

Performance Direct Investments I, L.P. (f/k/a GM Capital Partners I, L.P.)

 

 

 

 

 

 

 

 

 

 

By:

Performance Equity Management, LLC,
with respect to its Series Performance
Direct Investors I, its general partner

 

 

By:

 /s/ Jeffrey A. Reals

 

 

 

Jeffrey A. Reals

 

 

 

Managing Director

 

33


--------------------------------------------------------------------------------




 

Accepted as of the date hereof

 

 

 

 

 

 

 

 

 

 

 

Lehman Brothers Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael Hrynuik

 

 

 

 

 

Michael Hrynuik

 

 

 

 

Senior Vice President

 

 

 

 

34


--------------------------------------------------------------------------------


SCHEDULE I

List of Selling Stockholders

Selling Stockholder

 

Number of Shares to
be Sold

 

Morgan Stanley Dean Witter Capital Partners IV, L.P.

 

4,168,456

 

MSDW IV 892 Investors, L.P. (collectively, the “Metalmark Selling Stockholders”)

 

355,184

 

 

 

 

 

Morgan Stanley Dean Witter Capital Investors IV, L.P.

 

113,922

 

Morgan Stanley Global Emerging Markets Private Investment Fund, L.P.

 

405,558

 

Morgan Stanley Global Emerging Markets Private Investors, L.P. (collectively,
the “Morgan Stanley Selling Stockholders”)

 

24,685

 

 

 

 

 

J.P. Morgan Direct Corporate Finance Institutional Investors LLC

 

382,073

 

J.P. Morgan Direct Corporate Finance Private Investors LLC

 

99,802

 

522 Fifth Avenue Fund, L.P. (collectively, the “JP Morgan Selling Stockholders”)

 

20,077

 

 

 

 

 

First Plaza Group Trust

 

183,268

 

Performance Direct Investments I, L.P. (collectively, the “GM Selling
Stockholders”)

 

246,975

 

 

 

 

 

 

 

6,000,000

 

 

I-1


--------------------------------------------------------------------------------


SCHEDULE II

List of Company Subsidiaries

EnerSys Capital Inc.

EnerSys European Holding Co.

EnerSys Cayman L.P.

EnerSys Holdings (Luxembourg) Sarl

EnerSys Delaware Inc.

EH France Sarl

Hawker SARL (France)

EnerSys Del. LLC I

EnerSys Ltd.

EnerSys Holdings UK Ltd.

Hawker GmbH

EnerSys Energy Products Inc.

EnerSys S.R.L.

II-1


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF LOCK-UP LETTER

                                          , 2006

Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019

Dear Sirs and Mesdames:

The undersigned understands that Lehman Brothers Inc., (the “Underwriter”)
proposes to enter into an Underwriting Agreement (the “Underwriting Agreement”)
with EnerSys, a Delaware corporation (the “Company”) and certain selling
stockholders named therein (the “Selling Stockholders”), providing for the
public offering (the “Public Offering”) by the Underwriter of shares (the
“Shares”) of the Common Stock (par value $0.01 per share) of the Company (the
“Common Stock”).

To induce the Underwriter to continue its efforts in connection with the Public
Offering, the undersigned hereby agrees that, without the prior written consent
of the Underwriter, it will not, during the period commencing on the date hereof
and ending 45 days after the date of the final prospectus relating to the Public
Offering (the “Prospectus”), (1) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock or (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise.  The
foregoing sentence shall not apply to:

(a) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Public Offering;

(b) transfers of shares of Common Stock or Common Stock equivalents as a bona
fide gift or by will or intestacy, including transfers to a trust where the
beneficiaries of the trust are drawn solely from a group consisting of the


--------------------------------------------------------------------------------




undersigned and immediate family members of the undersigned, provided that (i)
each transferee of shares of Common Stock or Common Stock equivalents executes
and delivers to the Underwriter a duplicate form of this lock-up letter and (ii)
no party, including the undersigned, shall be required to, nor shall it
voluntarily, file a report under Section 16(a) of the Securities Exchange Act of
1934, as amended, in connection with such transfer or distribution (other than a
filing on Form 5 made after the expiration of the restricted period referred to
in the foregoing sentence);

(c) transactions pursuant to a trading plan established pursuant to Rule 10b5-1
under the Securities Exchange Act of 1934, as amended, in existence as of the
date of the Prospectus; or

(d) the exercise of options to purchase shares of common stock pursuant to the
surrender of options to purchase shares of Common Stock to satisfy the
applicable aggregate exercise price (and applicable withholding taxes, if
applicable) required to be paid upon such exercise.

Immediate family member of a person means the spouse, lineal descendants,
father, mother, brother, sister, father-in-law, mother-in-law, brother-in-law
and sister-in-law of such person.  In addition, the undersigned agrees that,
without the prior written consent of the Underwriter, it will not, during the
period commencing on the date hereof and ending 45 days after the date of the
Prospectus, make any demand for or exercise any right with respect to the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock.  The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

The undersigned understands that the Company, the Selling Stockholders and the
Underwriter are relying upon this Lock-Up Agreement in proceeding toward
consummation of the Public Offering.  The undersigned further understands that
this Lock-Up Agreement is irrevocable and shall be binding upon the
undersigned’s heirs, legal representatives, successors and assigns.

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions.  Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company, the Selling Stockholders and the Underwriter.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

(Address)

 


--------------------------------------------------------------------------------